      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

TOWANDA SMITH,                              )
                                            )
                          Plaintiff,        ) Civil Action. No.:
                                            )
           v.                               )
                                            ) JURY TRIAL DEMANDED
EAGLES LANDING FAMILY                       )
PRACTICE, LLC and NICHOLAS                  )
WILLIAMS                                    )
                                            )
                          Defendants.       )
                                            )

                    VERIFIED COMPLAINT FOR DAMAGES

      Plaintiff Mrs. Towanda Smith, by and through her undersigned attorneys,

respectfully submits the following Complaint against Defendants Eagles Landing

Family Practice, LLC and Nicholas Williams as follows:

                                Preliminary Statement

      1.        Following several months of subjection to bizarre acts of sexual

misconduct and intimidation by Defendant Nicholas Williams (“Williams”), the

Chief Executive Officer of Defendant Eagles Landing Family Practice, LLC

(“ELFP”), and consequently suffering extreme emotional trauma resulting in

shingles as a physical manifestation, Plaintiff Mrs. Towanda Smith (“Mrs. Smith”)
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 2 of 23




made the only reasonable decision to quit her position as Chief Financial Officer due

to an unendurable hostile work environment at ELFP.

      2.     Mrs. Smith, a woman, was discriminated against, subjected to extreme

and outrageous conduct by Williams, and constructively discharged from her

employment with ELFP because of her gender and in retaliation against her in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. as

amended.

      3.     Plaintiff, Mrs. Smith, brings this action against ELFP and Williams for

violations of Title VII of the Civil Rights Act of 1964 pursuant to 42 U.S.C. §§ 2000e

et seq (“Title VII”), and intentional infliction of emotional distress as detailed below.

      4.     Mrs. Smith filed a timely charge of discrimination against ELFP with

the U.S. Equal Employment Opportunity Commission (“EEOC”), on April 27, 2020,

Charge No. 410-2020-05301, concerning the conduct at issue in this Complaint.

      5.     On January 21, 2021, the U.S. Equal Employment Opportunity

Commission (“EEOC”) issued Mrs. Smith a Notice of Right to Sue. A copy of the

Notice of Right to Sue is attached hereto as Exhibit A.




                                           2
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 3 of 23




                          Parties, Jurisdiction and Venue

      6.     ELFP is a limited liability company organized under the laws of

Georgia with its corporate headquarters located at 2330 Patrick Henry Parkway,

Suite 200, McDonough GA 30253. ELFP is subject to the jurisdiction of this Court

and can be served with process by serving its registered agent, C T Corporation

System, 289 S Culver St., Lawrenceville, Georgia 30046-4805.

      7.     ELFP is a medical practice management company with approximately

426 employees and twelve office locations.

      8.     Williams is an individual employed, at all times relevant hereto, as the

Chief Executive Officer of ELFP. Williams resides in this judicial district and may

be found at the ELFP corporate headquarters located at 2330 Patrick Henry Parkway,

Suite 200, McDonough GA 30253, or at his residence located at 1150 West Garmon

Road, Atlanta, GA 30327.

      9.     Subject-matter jurisdiction of this Complaint is proper pursuant to 28

U.S.C. § 1331, as this is a civil action arising under Title VII.

      10.    This Court has supplemental jurisdiction over Plaintiff’s related claims

arising under state law pursuant to 28 U.S.C. § 1367.

      11.    Venue is proper in this Court under 28 U.S.C. § 1391.


                                           3
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 4 of 23




                               Factual Allegations

      12.    From 2016 to January 24, 2020, Mrs. Smith worked as the Controller

and Chief Financial Officer for ELFP, primarily at the corporate office building

located at 2330 Patrick Henry Parkway in McDonough, Georgia.

      13.    Beginning even prior to Mrs. Smith’s employment with ELFP began,

Williams had a history of often engaging in very volatile conduct, marked by yelling,

screaming, disruptive outburst, obscene language, and sometimes throwing objects,

which created an environment that often lacked civility and professionalism at

ELFP.

      14.    Mrs. Smith first witnessed this conduct by Williams one day in 2017,

when she suddenly heard Williams yelling and throwing things in his office. When

Mrs. Smith asked Williams’ assistant if something was wrong, his assistant assured

Mrs. Smith that everything was okay and added that Williams’ tantrum at that

moment was actually toned-down compared to his prior behavior at the ELFP former

corporate office location—which the more senior ELFP employees referred to as

“the House.”




                                         4
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 5 of 23




      15.   Following other outbursts by Williams in the office, Mrs. Smith

checked in with the employees who reported to her, who also said that Williams’

outbursts were much worse when their corporate office was at “the House.”

      16.   Thus, Williams’ incivility at ELFP was well known, and had even

resulted in at least one former employee, Deena Gore, leaving ELFP because of a

hostile working environment.

      17.   In or around October of 2019, Mrs. Smith witnessed Williams engage

in such conduct even in the presence of ELFP’s management team. That day,

Williams requested that Mrs. Smith come to his office and when she arrived,

Williams was speaking to three of the Directors at ELFP, each part of the

management team, who were seated in the conference room adjacent to Williams’

office. Williams suddenly began yelling, “she’s a whore, a f***ing whore! Fire her

ass! I don’t give a f***! Who does she think she is!”

      18.   This rant by Williams continued for at least 2 minutes in the ELFP

corporate office building, yet no one corrected or advised Williams to calm down.

      19.   Williams also frequently made lewd comments about ELFP employees,

including but not limited to physicians and the Chief Operating Officer whom

Williams degraded in the office, without any repercussion.


                                         5
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 6 of 23




      20.   Concerning the Chief Operating Officer, Williams frequently called

him a “mother f***er”, and said, “Jeff is a little d**k, mother f***er,” and often

referred to the Chief Operating Officer as “Mangina,” a portmanteau word

combining the words “man” and “vagina”.

      21.   While such outlandish conduct by Williams may or may not have

amounted to unlawful harassment of others at ELFP, such incivility is often an

antecedent to illegal discriminatory workplace harassment, given that it creates a

climate of “general derision and disrespect” in which harassing behaviors are

tolerated. Report of the Co-Chairs of the EEOC Select Task Force on the Study of

Harassment in the Workplace, p. 55 (June 20, 2016).

      22.   As Williams’ conduct went unchecked by ELFP, it became more

sexually charged and became directed at Mrs. Smith, where Williams would

frequently talk about sexual acts or subjects involving sexual innuendos.

      23.   Williams began making sexual commentary more frequently beginning

in early 2019, when he told Mrs. Smith that an ELFP employee named Cathy Collins,

accused him of asking Ms. Collins to have “a threesome,” meaning sexual

intercourse with Williams and another individual.




                                         6
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 7 of 23




      24.     Then over the course of a year and at least twice per month, Williams

told Mrs. Smith stories about sexually explicit acts concerning Williams and

concerning others, and intentionally subjected Mrs. Smith to pornographic videos

and images.

      25.     Williams made ELFP a sexually charged workplace for Mrs. Smith,

where he would regularly discuss sex at work and display nude photos and videos

of women and other sexually explicit content.

      26.     These incidents typically happened when Williams required Mrs. Smith

to stay at the office late, after the close of business, and mostly alone with him for

no legitimate reason.

      27.     Williams frequently, arbitrarily, and abruptly required Mrs. Smith to

stay at the office late into the evening after everyone else had left and without

reasonable advanced noticed, where he would then engage in the sexual misconduct

complained of herein.

      28.     Just as it was time for everyone to leave the offices at or about 5:00

p.m., Williams suddenly fabricated reasons for Mrs. Smith to stay late in each

instance.




                                          7
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 8 of 23




      29.    While Williams’ Assistant was the only other person also still in the

ELFP corporate office suite after business hours during a few of the instances, she

was never in Williams’ office with Williams and Mrs. Smith when Williams

engaged in the sexual misconduct complained of herein.

      30.    While they were at the office after regular business hours, without

warning, Williams repeatedly showed his mobile phone to Mrs. Smith, displaying

videos or still images of sexually explicit material.

      31.    The sexually explicit images and videos displayed by Williams

included, among other subjects:

      •      naked women;

      •      women engaging in oral sex;

      •      a baby with an adult-sized penis;

      •      a woman smacking another woman on her naked buttocks;

      •      a man’s penis wedged into a cake;

      •      a man’s erect penis over a toilet, upon information and belief,

             believed to be that of Williams; and

      •      a video of a woman apparently in a church setting confessing in great

             detail, sexual acts the woman had done with various men.

                                           8
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 9 of 23




      32.    Without welcome or any suggestion that Mrs. Smith was comfortable

with such discussions, Williams told her stories about his sexual behavior, shared

details about the size of his penis, and told stories of sexual conduct of others

affiliated with ELFP.

      33.    Among other unsolicited stories about his sexual behavior, Williams

told Mrs. Smith that he had previously been charged with raping a woman and

Williams’ father was able to get the charges dropped; that Williams previously had

a three-way sexual encounter with a woman who was engaged to be married and her

fiancé found out about the sexual encounter with Williams, the fiancé and a third

person; and that Williams has a large penis with vitiligo.

      34.    Mrs. Smith consistently communicated to Williams her discomfort and

displeasure about his sexually explicit stories and about the sexually explicit images

and videos that Williams showed her, giving Williams notice that even if his conduct

was intended as a joke, it was harmful and very disturbing to Mrs. Smith.

      35.    Mrs. Smith frequently physically recoiled at Williams’ sexual

harassment, placing her head in her hands.

      36.    Mrs. Smith communicated her disapproval and rejections to each of

Williams’ acts of sexual harassment by simply walking away, covering her ears,


                                          9
         Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 10 of 23




quickly looking away, and/or saying, for example, “oh my gosh, I don’t want to hear

that!”

         37.   In May 2019, Mrs. Smith even informed Williams that she needed a

change in environment.

         38.   Nevertheless, on several consecutive days between December 16, and

December 30, 2019, Williams intentionally exposed Mrs. Smith to sexually explicit

videos and images that he displayed to her on his mobile phone.

         39.   On December 30, 2019, after requiring Mrs. Smith to stay at the office

late alone with him and while they were discussing a business matter, Williams

suddenly looked down at his phone as if he was sending a text message and then said

to Mrs. Smith, “Look at what someone sent me.” Williams then showed Mrs. Smith

the video of a woman standing in front of a church with what appeared to be a pastor.

         40.   In the video Williams showed Mrs. Smith on the evening of December

30, 2019, the man who appeared to be a pastor handed the woman the microphone

and the woman began confessing about her past life. The woman in the video said,

among other things, that she “used to suck men’s dicks and balls.”

         41.   Mrs. Smith was shocked, became very angry, and in response to the

video of the woman in church, rebuked Williams saying, “I don’t know what’s


                                          10
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 11 of 23




worse, the person who recorded this or the person who is showing it!” After Mrs.

Smith rebuked him, Williams put his phone away and began discussing the business

matter again. A few minutes later, Mrs. Smith returned to her desk to complete some

work.

        42.   Moments later that evening, Williams stepped out of the office and

walked outside. While he was outside for a short period of time, at 6:46 p.m.,

Williams sent Mrs. Smith images, via text-message, of handguns and ammunition.

Shortly after sending the images of the handguns and ammunition, Williams came

back inside the office and said nothing to Mrs. Smith.

        43.   Mrs. Smith understood the images of the handguns and ammunition to

be a veiled threat by Williams in response to her rebuffing of his sexual misconduct,

and Mrs. Smith became highly disturbed and shaken by the fact that Williams had

sent the images.

        44.   Since August 2019, Mrs. Smith’s physical, mental and emotional health

deteriorated significantly because of Williams’ sexually charged misconduct, and

her health deteriorated rapidly beginning December of 2019.

        45.   Williams’ conduct was so severe and pervasive that it negatively

affected and interfered with Mrs. Smith’s ability to do her job.


                                         11
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 12 of 23




      46.    On or about January 2, 2020, Mrs. Smith informed ELFP’s Human

Resources Director (“H.R. Director”) of Williams’ misconduct.

      47.    That same day, on or about January 2, 2020, Mrs. Smith moved office

locations from the corporate office building where Williams’ office is located to the

same ELFP building where the H.R. Director’s office is located at 649 Jonesboro

Road, McDonough, Georgia, approximately four miles away from the corporate

office building.

      48.    The H.R. Director, in response to Mrs. Smith’s complaint about

Williams’ sexually charged misconduct, informed Mrs. Smith there was nothing the

H.R. Director could do because it involved Williams and the H.R. Director feared

that she, the H.R. Director, would lose her job if she got involved with the matter.

      49.    After experiencing severe physical pain for three days, on January 9,

2020, Mrs. Smith was diagnosed with shingles as a result of anxiety and emotional

distress that was precipitated by her exposure to Williams’ misconduct of sexual

harassment and intimidation.

      50.    Because her working conditions had become so hostile, intimidating

and oppressive, on January 10, 2020, Mrs. Smith presented a letter of resignation to




                                         12
        Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 13 of 23




ELFP’s officers and administrative team, informing them that she would only work

through February 2020.

        51.   However, on January 24, 2020, during a meeting with Williams and the

Chief Operating Officer of ELFP, Mrs. Smith confronted Williams about the

sexually charged, intimidating and oppressive environment he had created.

        52.   Williams did not deny anything but explained to Mrs. Smith and the

Chief Operating Officer that his actions were simply done as a joke.

        53.   Finding the conditions at ELFP too intolerable and experiencing

extreme emotional, mental, and physical distress, Mrs. Smith made her resignation

effective immediately that day and did not return to work at ELFP after January 24,

2020.

        54.   Williams undertook all the above-pled unlawful conduct intentionally,

willfully, and maliciously with respect to Mrs. Smith and her individual rights.

        55.   Additionally, and in the alternative, Williams understook all of he

above-pled conduct with reckless disregard for Mrs. Smith and her individual rights.

   Count One (against ELFP) – Sexual Harassment in Violation of Title VII

        56.   Mrs. Smith incorporates each of the above factual allegations as if fully

stated herein.


                                          13
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 14 of 23




         57.   Defendant ELFP violated Mrs. Smith’s rights under Title VII of the

Civil Rights Act of 1964, as amended, by among other things, subjecting her to a

sexually harassing and hostile working environment ELFP, through its agent,

Williams, engaged in a pattern and practice of unlawful sex discrimination by

subjecting Mrs. Smith to unwelcome sexual harassment. The above-described

unwelcome sexual harassment created an intimidating, oppressive, hostile and

offensive work environment which interfered with Mrs. Smith’s emotional well-

being.

         58.   ELFP, at all times relevant hereto had actual and constructive

knowledge of the conduct described herein.

         59.   As a result of the hostile and offensive work environment perpetrated

and maintained by ELFP, and ELFP’s failure to protect Mrs. Smith from further

harassment, Mrs. Smith suffered severe emotional distress, including but not limited

to sleeplessness, severe physical pain, shingles, and anxiety that is still ongoing.

         60.   ELFP failed to adequately discipline, and/or otherwise penalize the

conduct, acts of Williams as described herein.




                                          14
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 15 of 23




      61.    ELFP failed to comply with its statutory duty to take all reasonable and

necessary steps to eliminate sexual harassment from the workplace and to prevent it

from occurring in the future.

      62.    As a direct and proximate result of Defendants’ willful, knowing and

intentional discrimination against her, Mrs. Smith has suffered and will continue to

suffer pain and suffering, and extreme and severe mental anguish and emotional

distress; she has incurred and will continue to incur medical expenses for treatment

by psychotherapists and other health professionals, and for other incidental

expenses; and she has suffered and will continue to suffer a loss of earnings and

other employment benefits and job opportunities. Mrs. Smith is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

      63.    As a further direct and proximate result of Defendants’ sexual

harassment, as heretofore described, Mrs. Smith has been compelled to retain the

services of counsel, and has thereby incurred, and will continue to incur, legal fees

and costs, the full nature and extent of which are presently unknown to Mrs. Smith,

who therefore will seek leave of Court to amend this Complaint in that regard when

the same shall be fully and finally ascertained. Mrs. Smith requests that attorneys’

fees be awarded as allowed by law.


                                         15
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 16 of 23




      64.        The outrageous conduct of Defendants described above was done with

oppression and malice; with a conscious disregard for Mrs. Smith’s rights; and with

the intent, design and purpose of injuring Mrs. Smith. ELFP, through its officers and

managing agents, committed and authorized, condoned and/or ratified the unlawful

conduct of Williams. By reason thereof, Mrs. Smith is entitled to punitive or

exemplary damages from ELFP in a sum according to proof at trial.

       Count Two (against ELFP) – Retaliation in Violation of Title VII

      65.    Mrs. Smith incorporates each of the above factual allegations as if fully

stated herein.

      66.    Title VII prohibits employers from retaliating against employees who

report or oppose sexual harassment.

      67.    Defendants’ conduct as alleged herein amounts to retaliation by ELFP

against Mrs. Smith for opposing Williams’ harassing conduct.

      68.    As herein alleged, ELFP illegally retaliated against Mrs. Smith when

Williams texted an image of a handgun and several rounds of ammunition to Mrs.

Smith in an effort to intimidate her for opposing Williams’ sexual harassment and

subjected Mrs. Smith to intimidation through a knowing and willful course of




                                          16
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 17 of 23




conduct which caused severe emotional distress by placing Mrs. Smith in reasonable

fear for her safety, solely because she rebuffed Williams’ sexual harassment.

      69.    As herein alleged, EFLP illegally retaliated against Mrs. Smith by

subjecting her to conduct that amounted to criminal stalking by Williams at Mrs.

Smith’s place of employment, pursuant to Georgia Code Section 16-5-90, by

contacting her through an electronic device for the purpose of harassing and

intimidating Mrs. Smith, solely because she rebuffed Williams’ sexual harassment.

      70.    Defendants had no legitimate business reasons for any of such acts.

Each of said acts of retaliation are in violation of federal law.

      71.     As a direct and proximate result of Defendants’ willful, knowing and

intentional discrimination and retaliation against her, Mrs. Smith has suffered and

will continue to suffer pain and suffering, and extreme and severe mental anguish

and emotional distress. Mrs. Smith has suffered and will continue to suffer a loss of

earnings and other employment benefits and job opportunities. Mrs. Smith is thereby

entitled to general and compensatory damages in amounts to be proven at trial.

      72.    As a further, direct and proximate result of ELFP’s retaliation in

violation of federal and state law, as heretofore described, Plaintiff has been

compelled to retain the services of counsel, and has thereby incurred, and will


                                           17
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 18 of 23




continue to incur, legal fees and costs, the full nature and extent of which are

presently unknown to her.

      73.        The outrageous conduct of Defendants as described above was done

with malice and oppression, with conscious disregard for Mrs. Smith’s rights, and

with the intent, design and purpose of injuring her. ELFP, through its officers and

managing agents, authorized, condoned and/or ratified the unlawful conduct of

Williams. By reason thereof, Mrs. Smith is entitled to punitive or exemplary

damages from ELFP in a sum according to proof at trial.

             Count Three (against ELFP) – Constructive Discharge

      74.    Mrs. Smith incorporates each of the above factual allegations as if fully

stated herein.

      75.    Defendants’ conduct as alleged herein amounts to a constructive

discharge of Mrs. Smith. Because of the hostile work environment, retaliation,

criminal stalking and other unlawful conduct as alleged herein, Mrs. Smith suffered

from such severe working conditions that she was discriminated against by her

employer to the point where a reasonable person in her position would have felt

compelled to resign, and Mrs. Smith was accordingly forced to resign from her job.

      76.    ELFP is thus liable to Mrs. Smith for her constructive discharge.


                                         18
      Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 19 of 23




Count Three (against Williams) – Intentional Infliction of Emotional Distress

       77.    Mrs. Smith incorporates each of the above factual allegations as if fully

stated herein.

       78.    Williams’ conduct toward Mrs. Smith, the above-described unwelcome

sexual harassment and retaliatory threat in response to Mrs. Smith’s objection to the

same, was willful, wanton, and intentional, and such conduct would naturally

humiliate, embarrass, and outrage Mrs. Smith.

       79.    Despite having notice of Williams’ conduct, through Mrs. Smith’s

complaint to the H.R. Director, ELFP failed to adequately discipline Williams and,

as a result, ratified his conduct.

       80.    As a result of Williams’ misconduct, Mrs. Smith suffered severe

emotional distress with shingles as a physical manifestation of the same.

       81.    Williams is liable to Mrs. Smith for intentional infliction of emotional

distress.

                 Count Four (against Williams) – Punitive Damages

       82.    Mrs. Smith incorporates each of the above factual allegations as if fully

stated herein.




                                          19
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 20 of 23




      83.    The aforementioned actions of Williams exhibited willful misconduct,

malice, wantonness, oppression, and the entire want of care which would raise the

presumption of conscious indifference to consequences.

      84.    Accordingly, Williams’ actions warrant damages sufficient to deter,

penalize or punish Williams considering the circumstances of the case.

      WHEREFORE, Plaintiff prays:

      I.     that a summons be issued and served requiring the Defendants to appear

as provided by law to answer this Complaint;

      II.    a declaratory judgment that Defendant ELFP violated Mrs. Smith’s

rights under Title VII;

      III.   an injunction prohibiting the Defendants from engaging in such

unlawful conduct in the future;

      IV.    full back pay from the date of Mrs. Smith’s constructive termination,

taking into account all raises to which Mrs. Smith would have been entitled and all

fringe benefits of employment, with prejudgment interest thereon;

      V.     front pay to compensate Mrs. Smith for her lost future wages and

benefits;




                                        20
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 21 of 23




      VI.    compensatory damages against Defendant ELFP in an amount to be

determined by the enlightened conscience of the jury, up to the maximum statutory

amount allowed under Title VII, for Mrs. Smith’s emotional distress, suffering,

inconvenience, mental anguish, loss of enjoyment of life and special damages;

      VII. compensatory damages against Defendant Williams in an amount to be

determined by the enlightened conscience of the jury, for Mrs. Smith’s emotional

distress, suffering, inconvenience, mental anguish, loss of enjoyment of life and

special damages;

      VIII. punitive damages against Defendant ELFP in an amount to be

determined by the enlightened conscience of the jury to be sufficient to punish

Defendant ELFP, up to the maximum statutory amount allowed under Title VII, for

ELFP’s conduct toward Mrs. Smith;

      IX.    punitive damages against Defendant Williams in an amount to be

determined by the enlightened conscience of the jury to be enough to punish

Defendant Williams for his conduct toward Mrs. Smith and deter him from similar

conduct in the future;

      X.     reasonable attorneys’ fees and costs pursuant to 42 U.S.C.A. § 2000e-

5(k) and Title VII;


                                        21
     Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 22 of 23




      XI.    for such other and further relief as may be just and equitable.

This 9th day of April, 2021.

                                       WARGO & FRENCH LLP

                                       /s/ Vernon M. Strickland
                                       Vernon M. Strickland
                                       Georgia Bar No. 345346
                                       Patrick Fitzgerald
                                       Georgia Bar No. 405638
                                       999 Peachtree Street, NE
                                       26th Floor
                                       Atlanta, Georgia 30309
                                       Telephone: 404-853-1500
                                       Facsimile: 404-853-153
                                       vstrickland@wargofrench.com
                                       pfitzgerald@wargofrench.com

                                       Attorneys for Plaintiff Towanda Smith




                                         22
Case 1:21-cv-01426-CC-WEJ Document 1 Filed 04/09/21 Page 23 of 23
